Sanders, J.
(dissenting) — I agree with the majority that “[w]hether Swenson waived his objection to the arraignment date turns on whether the State acted with good faith and due diligence. If there was no good faith and due diligence, Swenson’s time for trial deadline expired on January 26, 2000, and his objection was proper.” Majority *194at 189. But I disagree that the prosecution here acted with the requisite good faith and due diligence.
For purposes of calculating a timely trial date when a defendant is in custody in another county, the period between the entry of the guilty plea and sentence in the other county is not excluded for speedy trial purposes unless the State acted in good faith and due diligence. State v. Huffmeyer, 145 Wn.2d 52, 62, 32 P.3d 996 (2001). Swenson entered a guilty plea in King County on October 14, 1999 and remained there in jail until he was sentenced on January 28, 2000. Majority at 185 n.l. He was then returned to the Clallam Bay Correctional Center (CBCC) on February 2, 2000. Clerk’s Papers at 19. Unless the prosecuting attorney for Jefferson County acted in good faith and due diligence to bring Swenson to trial, that time must be included to properly calculate the speedy trial deadline and Swenson’s charges must be dismissed with prejudice.
“The prosecution [cannot] be deemed to have exercised good faith and due diligence if the defendant’s whereabouts were known to the prosecution, and reasonable efforts were not taken to obtain his or her presence before the court.” State v. Greenwood, 120 Wn.2d 585, 600, 845 P.2d 971 (1993) (emphasis added). On September 14,1999, one week after the Jefferson County Prosecutor’s Office filed its information against Swenson in Jefferson County, it discovered he was in King County custody facing unrelated charges. Majority at 184. Yet it made no effort to determine when Swenson entered a guilty plea at King County or whether Swenson would be available for transfer to Jefferson County after the entry of judgment. See id. at 184-85. The only efforts the prosecutor’s office made in this period were to place two calls to King County in September 1999 and two calls to CBCC on October 19, 1999 and January 25, 2000. Id. at 184-85. These actions represent minimal efforts to verify Swenson’s location but not to facilitate his transfer.
The cases upon which majority relies, Huffmeyer and State v. Landey (one of four consolidated cases in Green*195wood, 120 Wn.2d 585), do not support the majority’s conclusion that there was no speedy trial violation under these facts.
Landey is inapposite because the defendant in that case was not in state custody. 120 Wn.2d at 601-02. The issue there was the level of care required to locate defendants “who have failed to provide the prosecution with accurate information of their whereabouts.” Id. at 602. Landey concluded: when the prosecutor’s office sends a letter to the defendant’s last known address, attempts to telephone him or her at the number the defendant had initially given to police, and “to find him [or her] through the use of reverse directories,” and through “inquiries to the employment security and welfare offices [,] .... these actions constitute due diligence.” Id. at 601-02. But here the issue was not merely to locate Swenson, but to transfer him to Jefferson County to stand trial. After discovering Swenson’s whereabouts on September 14, 1999, Jefferson County made no effort to secure his transfer until February 29, 2000. Majority at 185.
Although Huffmeyer is factually similar, it supports a different result. There, three days after the State filed an information in Kitsap County against the defendant, it discovered he was in the King County jail. 145 Wn.2d at 55. But defendant was not arraigned in Kitsap County until August 26, 1998, 121 days after he pleaded guilty to the King County charges. Id.
The trial court granted Huffmeyer’s motion to dismiss because he had not been brought before the court within the 104-day speedy trial limit under CrR 3.3(c)(1) and State v. Striker, 87 Wn.2d 870, 557 P.2d 847 (1976) and because the State had not acted with good faith and due diligence. Huffmeyer, 145 Wn.2d at 55-56. We affirmed the trial court. Id. at 54-55. As to the good faith and due diligence issue we explained:
when informed of his location, prosecutors should have at least inquired as to when he would be available for trial in Kitsap *196County. Further, prosecutors should have contacted King County to inquire as to the progression of Huffmeyer’s trial and his availability after the guilty plea. Instead they allowed him to remain in the King County jail for 121 days before bringing him to trial.
Id. at 63.
As indicated by the terms “at least,” these are minimal requirements. But the record is clear: Jefferson County did not inquire when Swenson would be available for trial, nor did it contact King County to inquire as to the schedule of his trial or his availability after the guilty plea. Instead it allowed him to remain in the King County jail from October 14,1999 until February 2, 2000 when he was transferred to CBCC and then left him in CBCC until February 29, 2000 when it ordered a transfer from that facility. See majority at 184-85. The majority’s conclusion that the prosecuting attorney for Jefferson County “regularly contacted King County and CBCC,” majority at 192, belies a record indicating only minimal communication with King County and CBCC. See majority at 184-85. Moreover, the number of communications is not the issue, but rather the effort, if any, to facilitate a timely transfer to Jefferson County.
“[P]ast experience has shown that unless a strict rule is applied, the right to a speedy trial as well as the integrity of the judicial process, cannot be effectively preserved.” Striker, 87 Wn.2d at 877. The majority’s willingness to excuse the prosecution’s unwarranted delay in bringing Swenson to trial threatens both.
I therefore respectfully dissent.